                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DELAINE ANDREWS,                             :      Civil No. 1:19-CV-220
                                             :
                Plaintiff,                   :
                                             :      (Judge Kane)
      v.                                     :
                                             :
KEYSTONE HUMAN SERVS., et al.,               :      (Magistrate Judge Carlson)
                                             :
                Defendant.                   :

                        MEMORANDUM AND ORDER

      The background of this order is as follows:

      The plaintiff, who was initially proceeding pro se, commenced this action by a

complaint. (Doc. 1.) The defendants then filed a motion to dismiss the pro se

complaint. (Doc. 12.) In response, the plaintiff moved to file an amended complaint.

(Doc. 13.) We granted this motion and dismissed the defendant’s motion to dismiss

as moot in light of the filing of the amended complaint. (Doc. 15.)

      The defendants then filed a second motion to dismiss which, inter alia, raised

issues of exhaustion of administrative remedies as a defense. (Doc. 17.) This second

motion to dismiss has apparently inspired another effort by the plaintiff to further

amend the amended complaint to address these exhaustion questions. (Doc. 18.)

      Andrews is advised that in the future any amended complaint must be

accompanied by a motion seeking leave to amend. However, we will permit the filing
                                         1
of this second amended complaint since Rule 15(a) of the Federal Rules of Civil

Procedure, which governs amendment of pleadings strongly favors amendment of

pleadings, and provides that such leave to amend should be liberally granted “when

justice so requires.” Fed. R. Civ. P. 15(a)(2).

      Accordingly, IT IS ORDERED as follows:

      1.       The plaintiff’s proposed amended complaint, (Doc. 18), will be lodged

by the clerk as the second amended complaint in this matter.

      2.       We believe that this development has substantive significance for the

parties with respect to the pending motion to dismiss the amended complaint filed by

the defendants since, as a matter of law, an amended complaint takes the place of any

prior complaint, effectively invalidating the prior complaint. Crysen/Montenay

Energy Co. v. Shell Oil Co. (In re Crysen/Montenay Energy Co.), 226 F.3d 160, 162

(2d Cir. 2000) ("[A]n amended pleading ordinarily supersedes the original and renders

it of no legal effect"); see 6 Charles Alan Wright, Arthur R. Miller & Mary Kay Kane,

Federal Practice & Procedure     '   1476 (2d ed. 1990) ("A pleading that has been

amended    Y   supersedes the pleading it modifiesY. Once an amended pleading is

interposed, the original pleading no longer performs any function in the caseY.").

Therefore, since the amended complaint is now a legal nullity the defendant’s motion

to dismiss the amended complaint, (Doc. 17), is DISMISSED as moot.

                                           2
      3.     However, this leave to file a second amended complaint is granted

without prejudice to the assertion of any defenses or dispositive motions that the

defendants may believe are appropriate with respect to the second amended complaint.

      SO ORDERED, this 6th day of May 2019.



                                      /s/ Martin C. Carlson
                                      Martin C. Carlson
                                      United States Magistrate Judge




                                         3
